t c memo united_states tax_court s robert davis petitioner v commissioner of internal revenue respondent docket nos filed date michael quigley donald c alexander and laura d byrne for petitioner john eb budde and joseph p grant for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and additions to petitioner's federal income taxes additions to tax_year deficiency sec_6653 b sec_6653 b sec_6653 b sec_6661 dollar_figure dollar_figure -- -- -- dollar_figure -- dollar_figure ' dollar_figure dollar_figure -- -- -- -- dollar_figure -- -- -- -- percent of the interest on dollar_figure respondent also determined that increased interest pursuant to sec_6621 applied to the deficiency by three amendments to answer for the year respondent increased the deficiency by dollar_figure resulting in a total deficiency of dollar_figure asserted additions to tax pursuant to a sec_6653 in the amount of percent of the underpayment b sec_6653 in the amount of percent of the interest payable with respect to the deficiency attributable to fraud and c sec_6659 in the amount of dollar_figure and asserted increased interest pursuant to sec_6621 d unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the primary issues for decision are as follows whether petitioner is liable for additions to tax for fraud for and whether petitioner is entitled to a net_operating_loss nol_carryback from to greater than the amount allowed by respondent and whether petitioner is entitled to deduct certain expenses_incurred in tf we decide that petitioner's tax returns for and are not fraudulent we must decide whether the periods of limitations for these years have expired if we conclude that petitioner's tax returns for and are fraudulent we must decide the following issues the fair_market_value of strata corp strata stock for the fair_market_value of an 18-acre parcel of real_estate located pincite brown road columbus ohio brown road property and a acre parcel of land in mckean township licking county ohio the licking county property for whether petitioner is entitled to certain depreciation_deductions for whether the riverview sales are capital_transactions for whether petitioner is liable for interest ona substantial_understatement attributable to a tax-motivated transaction for and pursuant to sec_6621 whether petitioner is liable for the addition_to_tax pursuant to sec_6661 for and whether petitioner is liable for the addition_to_tax pursuant to sec_6659 for findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition in docket nos and petitioner mr davis resided in amlin ohio at the time he filed his petition in docket no petitioner resided in tampa florida mr davis' professional activities mr davis was born on date in columbus ohio in his youth he often chauffeured his mother a real_estate agent around columbus in connection with her business mr davis observed his mother attentively and learned about real_estate as his knowledge increased he grew anxious to enter the real_estate business in date mr davis applied for and received a real_estate license initially mr davis actively and successfully sold residential real properties soon thereafter his emphasis shifted from selling real_estate to constructing remodeling and developing real_estate originally this business operated as a sole_proprietorship gradually the business expanded and mr davis formed two corporations----one for residential construction and sales and the other for commercial development and leasing during the 1960's mr davis' corporation that engaged in the commercial development and leasing business was extremely successful and grew substantially in he formed a new corporation s robert davis co inc davis co to conduct business as a developer and builder of real_estate projects since the 1960's apart from his real_estate activities mr davis has started and promoted various companies in the 1960's mr davis acquired kentucky fried chicken kfc franchises in manhattan and westchester county new york in mr davis and three other individuals formed national diversified corp national diversified mr davis was elected chief_executive_officer ceo kfc was national diversified's first national account in national diversified changed its name to national fast food corp national fast food corp formed a wholly owned subsidiary named arthur treacher's fish chips arthur treacher's arthur treacher's grew from an entity owning one restaurant to an entity owning more than restaurants mr davis was an employee and the chairman of arthur treacher's in the early 1970's national fast food corp changed its name to nff corp in nff corp purchased the stock of lake hamilton citrus co lhcc lhcc owned large citrus groves in florida and produced citrus products around or nff corp changed its name to orange co inc orange co and changed lhcc's name to orange co of florida inc in orange co was listed on the new york stock exchange in orange co sold the arthur treacher's chain by orange co had revenues approximating dollar_figure to dollar_figure million a year during mr davis' involvement with orange co it produced approximately percent of the orange juice consumed in the united_states in mr davis r david thomas dave thomas and len imke started wendy's international inc wendy's mr davis was a board member adviser and investor of wendy's mr davis held more than percent of the stock of wendy's at its inception and he facilitated financing for the company he built the first freestanding building used by a wendy's restaurant and during the company's first year of operation raised dollar_figure million two years later mr davis raised an additional dollar_figure million and facilitated additional financing in buckeye federal savings loan buckeye was contemplating a public offering mr davis decided to make a substantial investment in buckeye he went to separate brokerage firms and informed them that he wished to acquire their allotment of buckeye shares through these firms mr davis acquired percent of buckeye's shares sometime thereafter he was elected chairman of the board_of buckeye in mr davis and others founded big bite inc big bite to promote fast food franchises serving pita sandwiches mr davis was a primary investor in big bite in he was elected to big bite's board_of directors by or big bite expanded to a chain of approximately restaurants in the mid-1980's big bite's restaurants fell out of favor with consumers mr davis also was instrumental in the formation and financing of other corporations traded on the national over-the- counter market one of these corporations was strata strata was in the oil_and_gas exploration and drilling business mr davis was the first chairman of the board_of strata and one of its three majority shareholders over the years mr davis solicited investments in the various entities he promoted from a large group of potential investors mr davis gave away shares he personally held in the promoted entities to ensure important potential investors would be enthusiastic to invest in the next venture entity he promoted and in the hope that these investors would help mr davis in his promotion of certain businesses petitioner held a substantial number of shares in the entities he promoted with a zero basis in those shares thus he felt it cost him nothing to give away his shares which he did to potential investors or people who could refer potential investors in mr davis resigned from all positions he held in public entities and prominent charitable organizations in which he had been involved to direct his attention to defending himself in various governmental proceedings that were underway mr davis was under investigation by the immigration and naturalization service the environmental protection agency and the securities_and_exchange_commission sec he also was under investigation for criminal mail fraud the internal_revenue_service irs was conducting a tcmp audit and state and city officials also were conducting income_tax audits these various proceedings garnered mr davis a lot of unfavorable local publicity on radio and television and in newspapers and magazines during this time mr davis' ability to generate income from the public entities he was associated with was limited mr davis' employee sec_1 jean davis in jean davis began working for mr davis as a secretary ’ in the early 1970's her duties expanded to include jean davis and mr davis are not related bookkeeping since the early 1970's jean davis has maintained mr davis' books_and_records including his invoice payroll payroll tax and real_estate files kathleen blair kathleen blair ms blair worked for strata as executive secretary for the president in she began working for mr davis ms blair had primary responsibility for maintaining books_and_records regarding mr davis' strata stock transactions mr garrison from until robert garrison's mr garrison primary business was developing and selling real_estate in columbus ohio since the late 1950's mr garrison has been appraising real_estate in ohio and at least to percent of his work was in appraising the rest was in sales during the years in issue mr garrison and his partner gerald king owned the independent appraisal firm of garrison king g k during his career mr garrison's appraisal work has included approximately eminent_domain cases he worked on only two of these cases for mr davis during his career mr garrison has conducted numerous appraisals of ohio properties for many large private and publicly listed companies he also has done appraisals for the irs mr garrison's appraisal work for mr davis and companies connected with mr davis constituted a very small percentage to percent at a maximum of mr garrison's appraisal work other than obtaining appraisals from mr garrison mr davis had no business dealings with mr garrison except for the purchase of one lot of real_estate more than years ago mr garrison always charged mr davis the normal hourly or flat fee for appraisals the fees were reasonable and competitive mr garrison's fee was never contingent on the outcome of an appraisal neither mr davis nor his employees ever suggested or implied to mr garrison the conclusion as to value that mr davis wished the appraisal to reach mr davis never paid mr garrison any compensation other than the appraisal fee mr davis rarely spoke with mr garrison generally mr davis' staff---usually jean davis----contacted and dealt with mr garrison or other appraisers since meeting mr garrison in the 1960's mr davis has met with mr garrison only a few times mr davis philanthropy mr davis has made many charitable_contributions of stock realty and personalty his gifts have included thousands of shares of wendy's stock a model t ford four door touring car and air conditioners and tons of coolant mr davis' gifts of real_property to charities a brown road property on or about date davis co purchased the brown road property in davis co liquidated and distributed its assets including the brown road property to mr davis paul eddy mr eddy mr davis' brother-in-law was a founding member of and a deacon at the maranatha baptist church mbc mr davis was not a member of the mbc during mr ekddy solicited a gift from mr davis to the mbc on or about date mr davis donated the brown road property to the mbc in response to mr eddy's solicitation of mr davis' donation of the brown road property the mbc's pastor pastor brock offered a tuition waiver to mr eddy for his children attending a school operated by the mbc mr eddy declined the offer because he felt that accepting it was improper for a deacon of the church mr eddy suggested to pastor brock that he make the offer to judy mascari ms mascari instead ms mascari is mr eddy's sister-in-law and mr davis sister ms mascari and her family were members of the mbc and during some of ms mascari's children mr davis' nieces and nephews attended the school operated by the mbc the offer was made to ms mascari and she accepted it mr davis did not condition his gift of the brown road property to the mbc on the mbc's granting to mr eddy or ms mascari a tuition waiver pastor brock never discussed this issue with mr davis mr garrison prepared an appraisal of the brown road property as of date mr davis and mr garrison had no conversations regarding the brown road property neither mr davis nor his employees provided g k with any comparable sales information concerning the appraisal of the brown road property the appraisal concluded that the brown road property's fair_market_value was dollar_figure on mr davis' federal_income_tax return the return mr davis claimed a charitable_contribution_deduction in the amount of dollar_figure in connection with his donation of the brown road property to the mbc the donation of the brown road property was reported and identified on schedule a of the return two additional pages concerning the donation also were attached to the return an acknowledgment letter from pastor brock and a letter from g k opining that the fair_market_value of the brown road property as of date was dollar_figure the g k opinion letter made explicit reference to the contemporaneous appraisal report that detailed the valuation methodology but it was not attached b licking county property on date mr davis purchased the licking county property mr davis partitioned the licking county property into four parcels a 20-acre parcel that contained buildings and fences a 220-acre parcel the acres a 82-acre parcel and a 7-acre parcel since juan sotos dr sotos has been a faculty_member of the ohio state university medical school dr sotos specializes in pediatric endocrinology since this time dr sotos has been a doctor on the staff of children's hospital in dr sotos and his family became neighbors and friends of mr davis and his family in july or august of arthur krobacher mr krobacher the president-elect of children's hospital's board_of trustees requested that dr sotos discuss with mr davis the possibility of mr davis' making a donation to children's hospital mr krobacher approached dr sotos about soliciting the donation from mr davis because mr krobacher was aware that dr sotos and mr davis were neighbors and mr davis had previously contributed to the hospital ’ dr sotos felt uncomfortable asking mr davis fora contribution however at a social dinner not long after his mr davis had previously donated big_number to big_number shares of wendy's stock and dollar_figure cash meeting with mr krobacher he solicited a donation from mr davis mr davis immediately committed to making a donation to be dedicated to dr sotos' research on date mr davis donated the acres to the children's hospital foundation mr garrison prepared an appraisal the appraisal of the acres as of date neither mr davis nor his employees provided g k with any comparable sales information concerning the appraisal of the acres the appraisal concluded that the fair_market_value of the acres was dollar_figure on mr davis' federal_income_tax return the return mr davis claimed a dollar_figure charitable_contribution_deduction for the donation of the acres to children's hospital the appraisal used three comparable sales to determine the fair_market_value of the acres two of the three comparable sales never occurred around mr garrison first learned that two comparable sales were nonexistent mr garrison obtained this information from a runner at the licking county courthouse mr garrison used the runner to obtain comparable sales because the real_property records in licking county were not readily available sometime after the commencement of the case at bar mr davis learned of the two nonexistent comparable sales used in the appraisal gifts of strata stock a conrad ottelin for many years conrad ottelin dr ottelin has practiced dentistry in columbus ohio in late or early he performed a minor adjustment to the dentures of mr davis' mother the adjustment took only to minutes to perform dr ottelin customarily performed this kind of minor service without charge as a gesture of goodwill dr ottelin did not bill mr davis or his mother for these services sometime afterwards as a gesture of thanks mr davis sent dr ottelin shares of strata stock dr ottelin believed that the stock was a gift and treated it as such in date strata stock's traded price was approximately dollar_figure per share b fd walker ed walker mr walker was a former professional baseball player and well-known businessman in las vegas nevada ’ he had many influential acquaintances mr walker and mr davis were longtime friends during their friendship mr walker introduced mr davis to many rich mr walker is deceased -- - and famous people including gene autry art linkletter and danny thomas some of the people mr walker introduced to mr davis invested hundreds of thousands of dollars in companies that mr davis promoted mr walker also invested in several companies promoted by mr davis including buckeye big bite and orange co in mr davis gave mr walker big_number shares of strata stock mr davis never received any payment for these shares cc ohio dominican college on date mr davis donated big_number shares of unregistered class a common_stock of strata to ohio dominican college odc he gave odc four stock certificates dated date each of which represented big_number shares each certificate bore a restrictive legend that set forth the following the shares of class a common_stock evidenced by this certificate were sold without registration under the securities act of or any state securities law in reliance on exemptions therefrom the shares may not be sold unless registered or exempt pursuant to the securities act of and all applicable state securities odc acknowledged that the stock was restricted within the meaning of rule of the securities act of and agreed not to dispose_of the strata stock in violation of rule on january and the bid and asked prices for registered publicly traded strata stock were dollar_figure and dollar_figure respectively mr davis claimed a dollar_figure charitable_contribution_deduction on the return for the donation of the strata stock to odc the return fully disclosed the contribution of the strata stock to odc on form_8283 noncash charitable_contributions attached to the return also were mr davis' letter to the president of odc sister mary andrew sister mary andrew's acknowledgment letter and a certificate signed by sister mary andrew concerning her understanding of the application of rule of the securities act of to the donated stock mr davis' legal expense sec_1 squirrel bend litigation mail fraud from through with the exception of a month period during and mr davis resided on squirrel bend road in the city of upper arlington ohio this area is known as squirrel bend in the spring of mr davis constructed a waterline along squirrel bend to provide fire protection for the neighborhood in accordance with procedures set forth by the city of upper arlington for construction of the waterline mr davis built the waterline under the supervision of harold hyrne mr hyrne the city manager of upper arlington and his staff in date mr davis sold big_number shares of big bite to mr hyrne on date in a four-count indictment the united_states charged mr davis with violating u s c sec_1341 and sec_1342 mail fraud the indictment alleged that mr hyrne permitted mr davis to inflate the cost of the waterline in exchange for mr davis providing mr hyrne a dollar_figure credit for and an opportunity to purchase common_stock in big bite mr davis pleaded not guilty to the charges and eventually he was acquitted of all wrongdoing altogether the squirrel bend litigation sec litigation in late or early the sec commenced an inquiry into the unusual amount of trading of orange co securities in late date this period surrounded orange co 's public announcement concerning the termination of acquisition talks with potential suitors in date the president of orange co received notice of this inquiry from the sec the sec requested a chronology of events leading up to the public announcement a list of all persons aware that the talks had been terminated before the announcement and a description of any relationship between jack binion mr binion and orange co orange co voluntarily cooperated with the sec investigation and provided the sec with all requested information in date the sec issued a subpoena to orange co requesting documents and information regarding the acquisition talks and matters related to mr binion at the time orange co received the subpoena it was unaware of the sec's investigation of orange co securities trades of mr davis sons throughout and through date mr davis participated in the sec investigation of orange co during the fall of mr davis learned that the sec was no longer investigating trading in orange co securities by mr binion but instead it was focusing on transactions in orange co securities by his sons in date the sec filed a civil complaint sec complaint against petitioner alleging violations of the securities act of and the securities exchange act of the sec alleged that certain trading in orange co stock by mr davis' sons was based on material nonpublic information provided to them by mr davis mr davis denied all allegations of wrongdoing contained in the sec complaint on date the sec complaint was dismissed with prejudice after obtaining an agreement from mr davis not to pursue collection of his costs and attorney's_fees from the sec_3 orange co litigation in and mr davis was involved in litigation orange co litigation with stoneridge resources inc stoneridge ---the successor to orange co mr davis and the other directors of orange co were ousted as the result of a hostile proxy fight the new management of stoneridge alleged breach of fiduciary duty and breach of contract by the former officers directors including mr davis in connection with the proxy fight and the transition of management in the company mr davis was represented in the orange co litigation regarding these matters by the firm of squire sanders dempsey mr davis counterclaimed alleging damages from breach of certain contract rights and unjust enrichment relating to the conditions and benefits of his employment with orange co these additional claims included claims for breach of options he had to purchase company airplanes severance_pay continuation of health benefits vacation pay and accrued salary through his date of termination mr davis retained additional counsel laura byrne to litigate these matters mr davis also counterclaimed for indemnification for attorney's_fees arising from the orange co litigation orange co 's certificate of incorporation required indemnification of officers for expenses arising from acts performed in good_faith and in a manner reasonably believed to be in the best interest of orange co all of the sec litigation expenses mr davis deducted in and see infra were included in the demand for indemnification in the orange co litigation in the orange co litigation was resolved stoneridge agreed to pay mr davis dollar_figure in a letter dated date orange co 's directors' and officers’ insurance_company informed the irs that it reimbursed squire sanders dempsey for its representation of mr davis and reimbursed laura byrne for her work as counsel for various officers and directors legal fees charts in mr davis paid incurred and deducted on his schedule c for the following legal fees matter amount squirrel bend litigation dollar_figure sec litigation big_number orange co litigation big_number tax matters big_number general business matters big_number total big_number dollar for convenience all figures are rounded to the nearest -- - in mr davis paid incurred and deducted on his schedule c for the following legal fees matter incurred paid deducted squirrel bend litigation dollar_figure dollar_figure dollar_figure sec litigation big_number big_number big_number orange co litigation big_number big_number big_number tax matters big_number big_number big_number general business matters big_number big_number big_number hong kong venture big_number big_number big_number total big_number big_number big_number consulting fees on his schedules c for and mr davis deducted as professional expenses payments he made to his son charles davis in the amounts of dollar_figure and dollar_figure respectively tax returns mr davis timely filed federal_income_tax returns form sec_1040 for and on date mr davis filed form_1045 application_for tentative refund on which he carried back an nol in the amount of dollar_figure generated in to nol preparation of mr davis' tax_return sec_1 mr fenn donald fenn mr fenn is a public accountant in ohio he received a bachelor of science from bowling green state university where he majored in accounting since mr fenn has been employed as a public accountant he prepares federal and state_income_tax returns for individuals corporations and nonprofit_organizations mr fenn prepared the return including schedule b which disclosed mr davis' charitable_contributions in preparing the return he had full and unrestricted access to all of mr davis' books_and_records jean davis gave mr fenn all of mr davis' books_and_records necessary for the preparation of the return mr davis' books_and_records for were kept in good and regular order mr fenn was provided a copy of the full and complete g k appraisal of the brown road property mr fenn compiled and marked the attachments to the return concerning mr davis' donation of the brown road property to the mbc mr fenn determined that it was not necessary to attach the entire g k appraisal of the brown road property to the return and that just the g k opinion letter was sufficient mr stimmel richard stimmel mr stimmel is a certified_public_accountant in or he received a business degree from franklin university where he majored in accounting until mr stimmel was an accountant with coopers lybrand in he began working for mr davis mr stimmel prepared or directed the preparation of mr davis' and federal_income_tax returns in preparing mr davis' tax returns for and mr stimmel worked with jean davis and ms blair mr stimmel had full and unrestricted access to all of mr davis' books_and_records mr stimmel determined the attachments to include in the return concerning mr davis' charitable donations he determined that it was not necessary to attach the entire appraisal to the return during the years in issue mr davis relied on professional accountants mr fenn and mr stimmel to prepare his federal tax returns opinion i addition_to_tax for fraud the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer's fraud see 303_us_391 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing see 61_tc_249 affd 519_f2d_1121 5th cir the commissioner has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b to - - satisfy the burden_of_proof the commissioner must show an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 the commissioner must meet this burden through affirmative evidence because fraud is never imputed or presumed see 55_tc_85 a fraudulent intent the commissioner must prove that a portion of the underpayment for each taxable_year in issue was due to fraud see 79_tc_888 the existence of fraud is a question of fact to be resolved from the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts see 317_us_492 79_tc_995 affd 748_f2d_331 6th cir a taxpayer's entire course of conduct can be indicative of fraud see 56_tc_213 53_tc_96 the sophistication education and intelligence of the - - taxpayer are relevant to determining fraudulent intent see 99_tc_202 stephenson v commissioner supra pincite 19_tc_631 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents failing to file tax returns and dealing in cash see spies v united_states supra pincite 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence see 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 we note that some conduct and evidence can be classified under more than one factor b the allegedly fraudulent items respondent claims that the following five items were fraudulent mr davis' charitable_contribution_deduction for the donation of the brown road property to the mbc in mr davis' gift of strata stock to mr walker in mr davis' gift of strata stock to dr ottelin in mr davis' charitable_contribution_deduction for the donation of the acres to children's hospital in and mr davis' charitable_contribution_deduction for the donation of strata stock to odc in cc general real_estate matters respondent argues that mr davis' donations of the brown road property and the acres were part of a pattern by mr davis of donating real_estate to charities inflating the values of the properties and reporting the inflated values as charitable_contribution deductions on his tax returns respondent alleges that mr davis was able to inflate the values of the properties he donated to charities by hiring a pliable and or accommodating appraiser who he manipulated and telling the appraiser in advance the conclusions that the appraiser should reach regarding the value of the property in question respondent further contends that mr garrison was a discredited appraiser and an old associate of mr davis mr garrison and mr davis had had a collusive relationship since the 1960's mr davis controlled mr garrison and mr garrison lied to respondent's agents and at the trial of this case respondent also points to testimony in the record that mr garrison had a reputation for appraisals on the high side mr garrison on the basis of the record and our opportunity to observe mr garrison at trial we found him credible mr garrison was a confident world war ii veteran and no one told him what to do or what to think mr garrison was not financially dependent on mr davis mr davis did not suggest values for properties he needed appraised respondent has failed to establish a conspiracy or any collusive relationship between mr garrison and mr davis assuming arguendo that his appraisals were on the high side mr garrison believed his opinions were correct on the basis of the property's highest_and_best_use mr davis believed that mr garrison was a qualified and experienced appraiser and had no reason to doubt the values determined by mr garrison we fail to see how mr garrison's alleged reputation establishes fraud on the part of mr davis valuation respondent on brief repeatedly states that this is not a valuation case we agree the parties however devote much of their briefs to the issue of the correct fair_market_value of the brown road property the acres and other real properties not in issue determining fair_market_value is an exercise in judgment on the part of the trier of fact see 202_f2d_105 2d cir rarely would a good_faith disagreement by the parties over fair_market_value establish fraudulent intent seven experts testified at trial regarding the valuation of the acres and the brown road property ken wilson and ray jackson two of the experts testified that appraisers could disagree and reach different conclusions even if mr garrison had negligently or fraudulently overvalued the properties he appraised the record in this case does not demonstrate that mr davis was aware of such negligent or fraudulent behavior on the part of mr garrison conclusion we conclude that mr davis' use of mr garrison as an appraiser and his reliance on mr garrison's appraisals do not establish that mr davis had the requisite fraudulent intent d brown road property respondent also argues that the donation of the brown road property was a barter transaction in which mr davis had an understanding with the mbc before he made the donation that his nieces and nephews would be able to attend the mbc's school tuition free furthermore respondent contends that any testimony to the contrary by mr davis mr eddy and pastor brock is not credible we disagree we found as a fact that the tuition waiver was pastor brock's idea mr davis did not make the tuition waiver a condition to the donation of the brown road property to the mbc mr davis never asked for a tuition waiver or implied that one should be given to his relatives this is corroborated by the testimony of pastor brock mr eddy and mr davis and we find them to be credible witnesses we conclude that the gift of the brown road property to the mbc was not part of a barter transaction be acres to establish fraud respondent also argues that mr garrison created two false comparable sales and used them in the appraisal two of the three comparable sales used in the appraisal never occurred however contrary to respondent's assertion mr garrison's use of the nonexistent sales was an innocent or negligent mistake and mr garrison first learned of the mistake many years after he prepared the appraisal neither mr davis nor his employees provided these comparable sales to mr garrison furthermore mr davis had no knowledge of the nonexistent comparable sales until many years after mr garrison prepared the appraisal and mr davis deducted the donation we conclude that mr garrison's use of the nonexistent comparable sales does not establish fraud on the part of mr davis respondent also implies that mr davis improperly bought dr sotos' testimony in the squirrel bend litigation via the donation of the acres to children's hospital in the squirrel bend litigation dr sotos testified to the grand jury and at the trial however mr davis agreed to make the donation to children's hospital long before he was indicted in or dr sotos became aware of the squirrel bend litigation furthermore dr sotos credibly testified the his integrity was not for sale we conclude that mr davis' donation of the acres to children's hospital was for charitable purposes and was not an attempt to influence dr sotos' testimony in the squirrel bend litigation respondent also asserts that the return was fraudulent because on form_8283 filed as part of the return the basis of the acres was left blank mr stimmel testified that not completing the entry on form_8283 under donor's cost or adjusted_basis was an oversight and that any blanks were his actions see also infra regarding mr davis' reliance on return preparers he further testified that the records that reflected the donor's cost or adjusted_basis were available to him we find this testimony to be credible and conclude his minor oversight does not establish fraud on the part of mr davis f dr ottelin respondent contends that mr davis' transfer of strata stock to dr ottelin was part of a barter transaction ie dr ottelin adjusted the dentures of mr davis' mother in exchange for shares of strata stock and was not a gift and any testimony by dr ottelin or mr davis to the contrary is not credible we disagree dr ottelin credibly testified that the adjustment he performed to the dentures of mr davis' mother was a minor adjustment and it was his normal practice not to bill for such services--they were gestures of goodwill furthermore the gift of stock mr davis made to dr ottelin was worth at least hundreds if not thousands of dollars--an amount extremely disproportionate in comparison to the services dr ottelin performed for mr davis' mother we conclude that the gift of strata stock to dr ottelin was not part of a barter transaction g mr walker respondent contends that mr davis sold mr walker big_number shares of strata stock respondent relies on a stock ledger which respondent contends shows that the transaction was a sale we disagree ms blair maintained this ledger the ledger contained a page captioned s robert davis - strata ms blair testified that the purpose of this page was to keep track of how much strata stock mr davis owned she further testified that she made the entries in the ledger referencing the transfer of big_number shares of strata stock to mr walker and that the transfer was not a sale of stock ms blair was credible and her testimony corroborates mr davis' testimony furthermore mr davis testified that he was always promoting companies and that he made a practice of giving stock to people or investors in order to encourage them to send other investors to him or to keep them as investors mr walker was an important investor and a source of investors and we believe that mr davis made the gift to mr walker in order to keep mr walker as a potential future investor and source of potential future investors additionally there is no evidence that petitioner received any money from mr walker for the strata stock h odc respondent claims that petitioner fraudulently overstated the value of the strata stock he donated to odc respondent argues that the stock was unregistered and petitioner's claimed deduction was based on the registered traded asked price - -- the return fully disclosed on form_8283 the contribution of the strata stock to odc and the method used to determine the stock's fair_market_value furthermore mr davis relied on mr stimmel to prepare the return and the form_8283 regarding the donation of strata stock to odc see infra rt reliance on return preparers respondent argues that petitioner knew about the erroneous and fraudulent nature of the information provided to his return preparers and the return preparers were not in a position to discover any errors or fraud petitioner argues that his reliance on his employees and return preparers negates any fraudulent intent on his part we agree with petitioner petitioner's reliance upon third parties to keep his books_and_records and to prepare his returns indicates the absence of fraudulent intent see hill v commissioner tcmemo_1982_ see also 31_tc_487 petitioner in good_faith relied on members of his staff to turn over all of his books_and_records and otherwise make a full and complete disclosure to his third party return preparers see 301_f2d_484 5th cir affg tcmemo_1959_172 mr davis was a busy man who relied on his employees and professionals jean davis credibly testified that all information was provided to mr fenn and mr stimmel and nothing was concealed from them respondent's argument that the return preparers were not in a position to uncover mr davis' influence over the appraisers is without merit mr davis did not control or conspire with the appraisers hired to value the brown road property or the acres on the basis of the entire record we conclude that mr davis via his employees provided complete information to his return preparers and his reliance on them was reasonable this indicates the absence of fraudulent intent j respondent's remaining arguments respondent also attempts to establish fraudulent intent by pointing to the fact that irs records reflect that mr davis has not filed any gift_tax returns for the years through and that mr davis was uncooperative while the failure_to_file gift_tax returns for the gifts to mr walker and dr ottelin might be troubling in a vacuum we previously found that mr davis relied on professional respondent also argues that mr stimmel did not prepare mr davis' tax returns this argument is without merit we found as a fact that mr stimmel prepared mr davis' tax returns for and furthermore in respondent's proposed finding of fact no respondent requested that the court find richard stimmel prepared petitioner's income_tax returns during the relevant time period as a fact - - accountants mr fenn and mr stimmel to prepare his tax returns we also do not believe that mr davis' alleged failure to cooperate is the kind of uncooperativeness envisioned as a badge of fraud one example of uncooperativeness alleged by respondent relates to pretrial motion practice and discovery requests in this case we do not believe that asserting privilege having to be compelled to comply with discovery requests and hiring numerous counsel to represent oneself are badges_of_fraud furthermore we do not find mr davis's lack of memory about certain events to be uncooperative the transactions in issue took place between and years ago and many witnesses had difficulty remembering events from so long ago in the instant case a lack of memory about the distant past is understandable k conclusion after reviewing all of the facts and circumstances we conclude that respondent has failed to prove clearly and convincingly that for or mr davis intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes accordingly we do not sustain the additions to tax for fraud for these years il period of limitations respondent concedes that and are closed if the court determines that petitioner did not file fraudulent tax returns for those years we have so found and we agree with respondent the parties agree that pursuant to sec_6501 the period of limitations on assessment for remains open for the deficiency attributable to the carryback of the nol respondent however argues that is open not only for the deficiency attributable to the nol_carryback but for any deficiency for up to the amount of the nol_carryback we are unable to agree with respondent's interpretation of this provision sec_6501 provides an extended period for assessment in the case of a deficiency attributable to an nol_carryback such a deficiency may be assessed at any time before the expiration of the period within which a deficiency for the year generating the nol_carryback may be assessed see sec_6501 h the extended period for the assessment of deficiencies under sec_6501 applies only to deficiencies attributable to nol carrybacks see 19_tc_1078 18_tc_1112 thus deficiencies for the nol_carryback year that are attributable to other items ie non-nol carryback items are -- - barred by the 3-year period of limitations provided by sec_6501 a til deficiency and deficiency attributable to the nol_carryback the deficiency for attributable to the nol_carryback consists of in part consulting fees paid to charles davis and legal expenses for tax matters the squirrel bend litigation the sec litigation the orange co litigation and general business matters the deficiency for consists of consulting fees paid to charles davis a dollar_figure travel expense and legal expenses for tax matters the squirrel bend litigation the sec litigation the orange co litigation the hong kong venture and general business matters petitioner presented no evidence at trial regarding the travel expense and petitioner did not address this issue or the consulting fees paid to his son on brief therefore we find that petitioner abandoned these issues see 92_tc_661 a deductibility of legal expenses deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to the deductions claimed see rule a 503_us_79 sec_162 allows a deduction for ordinary -- -- and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_212 allows an individual to deduct all of the ordinary and necessary expenses paid_or_incurred in producing income managing conserving or maintaining property_held_for_the_production_of_income or determining collecting or refunding a tax personal expenses are not deductible see sec_262 whether an ordinary and necessary litigation expense is deductible under sec_162 or sec_212 depends on the origin and character of the claim for which the expense was incurred and whether the claim bears a sufficient nexus to the taxpayer's business or income-producing activities see 397_us_572 372_us_39 see also 327_f2d_855 4th cir affg 40_tc_315 112_tc_325 ordinary and necessary litigation costs are generally deductible under sec_162 a when the matter giving rise to the costs arises from or is proximately related to a business activity see woodward v commissioner supra 276_us_145 litigation costs must be attributable to a trade_or_business carried on by the taxpayer in order to be deductible as a business_expense sec_62 see guill v commissioner supra the ascertainment of a claim's origin and character is a factual determination that must be made on the basis of the facts and circumstances of the litigation see united_states v gilmore supra pincite the most important factor to consider is the circumstances out of which the litigation arose see guill v commissioner supra 59_tc_708 in passing on this factor the fact finder must take into account among other things the allegations set forth in the complaint the issues which arise from the pleadings the litigation's background nature and purpose and the facts surrounding the controversy see guill v commissioner supra boagni v commissioner supra pincite b squirrel bend litigation petitioner argues that the origin of the claim in the squirrel bend litigation was mr davis' sale of big bite stock to mr hyrne and this was directly related to mr davis' trade_or_business of promoting big bite respondent counters that the origin of the claim was the construction of the waterline at squirrel bend we agree with respondent the squirrel bend litigation was a mail fraud case mr davis used the u s mail to transmit documents associated with the construction of the waterline at squirrel bend the indictment alleged that he improperly inflated the cost of the waterline mr davis was not charged with bribing mr hyrne although mr hyrne allegedly allowed mr davis to inflate the cost of the waterline because mr hyrne acquired the opportunity to purchase big bite stock the sale of the stock itself was not alleged to be improper rather the cost inflation was allegedly improper we conclude therefore that the origin of the claim was the construction of the waterline at squirrel bend the parties stipulated that mr davis' activity at squirrel bend was not a trade_or_business and petitioner presented no evidence suggesting that he managed conserved or maintained his personal_residence at squirrel bend for the production_of_income therefore we conclude that petitioner is not entitled to deduct the legal fees associated with the squirrel bend litigation in any amount greater than that which was allowed by respondent in the notices of deficiency c sec and orange co litigation expenses petitioner argues that the sec and orange co litigation expenses were related to his business of promoting or his business of being an employee of orange co as an officer and director respondent contends that the sec litigation was not related to a business activity in the alternative respondent argues that if petitioner's actions were in the course of petitioner's trade_or_business of being an employee of orange co he was entitled to reimbursement of the sec and orange co litigation expenses from orange co therefore respondent contends that petitioner is not entitled to deduct the sec and orange co litigation expenses assuming arguendo that mr davis was in the business of promoting ---which he alleges entailed the starting and promoting of businesses---the sec and orange co litigation did not arise from were not proximately related to and did not bear a nexus to a business of promoting the sec litigation arose out of the sec's investigation of an unusual amount of trading of orange co stock in august of by mr binion and mr davis sons the complaint the sec filed alleged that certain trading by mr davis' sons was based on material nonpublic information provided to them by their father the orange co litigation arose out of a hostile proxy fight an alleged breach of fiduciary duty and breach of contract by orange co 's former officers and directors and the ouster of the directors of orange co the orange co litigation also involved mr davis' additional breach of contract and unjust enrichment claims assuming arguendo that the aforementioned claims in the sec and orange co litigation were related to his position as an employee of orange co the performance of services as an we make no finding regarding whether mr davis was in the business of promoting employee constitutes a trade_or_business see q'malley v commissi91_tc_352 when an employee however has a right to reimbursement for expenditures related to his status as an employee but fails to claim such reimbursement the expenses are not deductible because they are not necessary within the meaning of sec_162 ie it is not necessary for an employee to remain unreimbursed for expenses to the extent he could have been reimbursed see 788_f2d_1406 9th cir affg tcmemo_1984_533 79_tc_1 56_tc_936 affd without published opinion 456_f2d_1335 2d cir the employee has the burden of establishing that the employer would not reimburse the expense had the employee requested reimbursement see 24_tc_21 moreover the prohibition of deductions for reimbursable expenses is a bright line rule and applies even when the employee is unaware that the expenses are reimbursable see orvis v commissioner supra pincite orange co 's certificate of incorporation required indemnification of officers for expenses arising from acts performed in good_faith and in a manner reasonably believed to be in the best interest of orange co all of the sec and orange co litigation expenses mr davis deducted in and were included in the demand for indemnification in the orange co litigation furthermore orange co 's directors' and officers' insurance_company paid these attorney's_fees and petitioner has failed to produce any credible_evidence that he was not reimbursed in full or that during the years in issue the prospect of being reimbursed was insubstantial ’ therefore we conclude that petitioner was not entitled to deduct the sec or orange co litigation expenses for or d hong kong legal fees general business matters and tax matters on brief petitioner merely conclusively asserts that the hong kong legal fees were related to and a continuation of his business of promoting and that he incurred the legal fees for tax matters and general business matters in connection with a trade_or_business petitioner neglected to cite any facts and failed to present any evidence that would support these assertions we conclude that petitioner has failed to meet his burden_of_proof with regard to these expenses see rule a ’ petitioner contends that he was not reimbursed for the work laura byrne who represented petitioner in part of the orange co litigation did for him on the basis of the record however petitioner has failed to prove that he was not reimbursed or that he did not have a right to be reimbursed for these expenses to reflect the foregoing decision will be entered for respondent in docket no decision will be entered under rule in docket no decision will be entered for petitioner in docket no
